DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species D and sub-species G in the reply filed on 2/18/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claim 30 is objected to because of the following informalities: the phrase “wherein the at least fiber is tensioned” appears to be missing the term “one.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,543,096. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 22 states that the outer surface of the central portion comprises a circumferential sidewall. The disclosure does not appear to have adequate support for this limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26, 27, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Link (US Pat. No. 5,944,759).
Link discloses the following regarding claim 21: a meniscus prosthetic device, comprising: a central portion (3) comprising: an upper surface (upper surface of element 3) configured to engage a cooperating surface of a femur of a knee joint (Figs. 1-5); a lower surface (lower surface of element 3) configured to engage a cooperating surface of a tibia of the knee 
Link discloses the following regarding claim 22: the meniscus prosthetic device of claim 21, wherein the outer surface of the central portion comprises a circumferential sidewall (peripheral border surrounding element 3) of the central portion (Fig. 2).  
Link discloses the following regarding claim 23: the meniscus prosthetic device of claim 21, wherein the plurality of windings are disposed around a vertical axis extending through the upper surface and the lower surface (Figs. 1, 3-5).  
Link discloses the following regarding claim 24: the meniscus prosthetic device of claim 21, wherein the plurality of windings are disposed annularly around the central portion (Figs. 1, 3-5).  

Link discloses the following regarding claim 27: the meniscus prosthetic device of claim 21, wherein a first end (upper end of uppermost fiber) of the at least one reinforcing fiber is disposed proximate to the upper surface and a second end (lower end of lowermost fiber) of the at least one reinforcing fiber is disposed proximate to the lower surface (Figs. 1, 3-5; col. 2, lines 45-64; col. 4, lines 61-col. 5, lines 2).  
Link discloses the following regarding claim 32: the meniscus prosthetic device of claim 21, wherein the outer surface of the central portion comprises a plurality of recesses (openings within the implant housing elements 4), and wherein the plurality of windings are disposed within the plurality of recesses (Figs. 1, 3-5).  
Link discloses the following regarding claim 33: the meniscus prosthetic device of claim 32, wherein the plurality of windings comprises a first amount (uppermost element 4) of the at least one reinforcing fiber within a first of the plurality of recesses (upper recess housing uppermost element 4) and a second amount (elements 4 that are below the uppermost element 4) of the at least one reinforcing fiber in a second of the plurality of recesses (lower recesses housing the lower elements 4), the second amount being greater than the first amount (Figs. 3-5).  
Link discloses the following regarding claim 34: the meniscus prosthetic device of claim 33, wherein the second of the plurality of recesses is larger than the first of the plurality of recesses (Figs. 3-5).  

.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Swartz (US Pat. No. 5,344,459).
Link discloses the limitations of the clamed invention, as described above. However, it does not disclose the plurality of windings being substantially aligned within a vertical plane such that the at least one fiber defines a cylindrical shape. Swartz teaches a prosthetic implant comprising a plurality of windings that are substantially aligned within a vertical plane such that the at least one fiber defines a cylindrical shape (Figs. 2, 7, 8, 11; col. 4, lines 31-col. 5, lines 13), for the purpose of providing the device with the desired shape and rigidity needed for its implantation site. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the plurality of windings of Link, according to the teachings of Swartz, in order to provide the device with the desired shape and rigidity needed for its implantation site.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Rolston (US Pub. 2004/0167630).
.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Rolston, further in view Shikinami (US Pub. 2004/0258732).
Link discloses the limitations of the clamed invention, as described above. However, Link does not disclose the embedded fibers comprising an ultra-high molecular weight polyethylene. Shikinami teaches a prosthetic implant having embedded fibers comprising an ultra-high molecular weight polyethylene in paragraph 0172-0174 for the purpose of utilizing the material's strength and flexibility. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the fibers of Link with ultra-high molecular weight polyethylene, as taught by Shikinami, in order to utilize the material's biocompatibility and physical properties. In addition, a simple substitution of one known element for another, in this case a substitution of polymeric materials used to construct prosthetic implants, is generally recognized as being within the level of ordinary skill in the art.

s 30, 31, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link.
Link discloses the limitations of the claimed invention, as described above. However, Link does not explicitly recite the value of the force that the at least one fiber is tensioned with and the value of the fiber incorporation ratio. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal amounts of tensioned force and fiber incorporation ratio needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the tensioned force and the fiber incorporation ratio, would have been obvious at the time of applicant's invention in view of the teachings of Link. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774